DETAILED ACTION
Status of Claims
Claims 1-22 and 24 are pending. Claim 23 has been canceled. Claims 14-22 and 24 remain withdrawn. Claims 1-13 are subject to examination on the merits.

Response to Amendments
Because the amendments to Figure 3 is responsive, the objection to drawings is withdrawn.
Because the amendments to claims 3 and 10 are responsive, the Examiner’s Comments are withdrawn.
Because the amendments to claims 1 and 8 are responsive, the 112(a) enablement rejections are withdrawn.
Because claim 5 no longer recites “temperature controller,” the 112(f) interpretation, 112(a) rejection, and 112(b) rejection for claim 5 are all withdrawn.
Because the claim amendments are responsive, the 112(b) rejections are withdrawn.

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive, for reasons below.
Applicant states that “In the Examiner interview, the Examiner agreed that the amendments proposed herein appear to overcome the rejection” (remarks at 15). This is incomplete. During the 6/1/2022 interview, Examiner did acknowledge that JIANG does not explicitly teach a propeller as the agitator; as explained in the 3/3/2022 Non-Final Action, “agitator” was interpreted under 112(f) as requiring the structure of a propeller or a tube (see para. 7 on pg. 6) and the JIANG reference was used to teach nozzle 41, which is a tube (see para. 56 on pg. 26). But the newly added claim limitation of “the agitator including one or more propellers, tubes, or elements” is still broad enough that the JIANG reference can be used to teach the “agitator” in the amended claims. Indeed, the term “elements” is so broad that it renders the claim indefinite (as explained below).
Applicant asserts that the term “vacuum system” should not be interpreted under 112(f) because it has a “reasonably well understood meaning in the art.” This argument is conclusory, as applicant does not explain what that “reasonably well understood meaning” actually is. In any event, Examiner properly applied the three-prong analysis pursuant to MPEP § 2181: (1) “system” is a generic placeholder; (2) the generic placeholder is modified by function language such as “vacuum” and “configured to generate a pressure”; (3) the generic placeholder is not modified by sufficient structure for performing the claimed function. Thus, the 112(f) interpretation is proper and is maintained.
Applicant asserts that the term “coupling mechanism” should not be interpreted under 112(f) because the structure of “coupling mechanism” is adequately described in the claims, by the claim language such as “coupling mechanism removably coupled to the first divider via the first aperture” and “component being removably coupled to the first coupling mechanism” (these are limitations in claim 2). The argument is not persuasive. The first phrase—“coupling mechanism removably coupled to the first divider via the first aperture”—merely recites that the coupling mechanism is connected to the first divider’s aperture, without reciting any structure for the coupling mechanism. Likewise, the second phrase—“component being removably coupled to the first coupling mechanism”—merely recites that the coupling mechanism is connected to the component, also without reciting any structure. In any event, Examiner properly applied the three-prong analysis pursuant to MPEP § 2181: (1) “mechanism” is a generic placeholder; (2) the generic placeholder is modified by function language such as “coupling”; (3) the generic placeholder is not modified by sufficient structure for performing the claimed function. Thus, the 112(f) interpretation is proper and is maintained.
Although applicant has included “filtering system” in the list of terms that should not be interpreted under 112(f), applicant did not present any specific arguments for the term. Applying the three-prong analysis of MPEP § 2181, the 112(f) interpretation of “filtering system” is proper and is maintained.

Claim Interpretation
As explained in the 3/3/2022 Non-Final Action, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“vacuum system” in claims 1 and 8.
“filtering system” in claims 1 and 8.
“coupling mechanism” in claims 2, 3, 9, and 10.
“elements” in claims 1 and 8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
“vacuum system” is interpreted as requiring the structure(s) of a vacuum pump (see para. 0074), and equivalents thereof.
“filtering system” is interpreted as requiring the structure(s) of a filter (see para. 0071, 0086), and equivalents thereof.
“coupling mechanism” is interpreted as requiring the structure(s) of a press-fit mechanism, a clamp, an adhesive, a magnetic chuck (see para. 0006, 0062, claim 4), and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) 	amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) 	present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 5 recites “a temperature sensor coupled to the first sub-chamber.” This appears to be a typo, because the specification discloses the temperature sensor is coupled to the third sub-chamber 306 (see fig. 3).
Claim 8 recites:
“the first divider having a first plurality of apertures” at line 11;
“the second divider having a second plurality of apertures” at line 16;
“each first aperture of the first plurality of apertures and each second aperture of the second plurality of apertures being configured to form a fluid path through the second sub-chamber” at line 17-19.
The claims should use clear and consistent terminology to avoid confusion and ambiguity. To the extent all the apertures in the first divider are called “first apertures” and all the apertures in the second divider are called “second apertures” (see claim 1’s language), the language of claim 8 should make this clear. As an suggestion, an example claim language can be:
“a first plurality of first apertures” or simply “a plurality of first apertures”;
“a second plurality of second apertures” or simply “a plurality of second apertures.”
Claim 9 recites: “a first aperture of the first plurality of apertures” (line 3-4) and “a second aperture of a second plurality of apertures” (line 6-7). The same discussion for claim 8 applies to claim 9.
Claim 9 recites “a second aperture of a second plurality of apertures” (line 6-7). It should be “a second aperture of the second plurality of apertures.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “elements configured to initiate and maintain a rotational velocity of the first cleaning medium,” which is interpreted under 35 USC 112(f). But the specification does not disclose the structure of such “elements.” Because the specification fails to disclose sufficient corresponding structure that perform the entire claimed function, then the claim limitation lacks an adequate written description as required by 35 U.S.C. 112(a), because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. See MPEP § 2163.03.VI; see also MPEP § 2163.03.V (an original claim may lack written description support when the claim defines the invention in functional language but the disclosure fails to sufficiently identify how the function is performed).
Claim 8 recites “elements being configured to initiate and maintain a rotational velocity of the first cleaning medium,” which is interpreted under 35 USC 112(f). But the specification does not disclose the structure of such “elements.” Because the specification fails to disclose sufficient corresponding structure that perform the entire claimed function, then the claim limitation lacks an adequate written description as required by 35 U.S.C. 112(a). See MPEP § 2163.03.VI; see also MPEP § 2163.03.V.
Claims 2-7 and 9-13 are rejected because they depend on claim 1 or 8.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “elements configured to initiate and maintain a rotational velocity of the first cleaning medium” (as recited in claims 1 and 8) invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure for performing the entire claimed function and to clearly link the structure to the function. In particular, the specification does not disclose the structure for such “elements.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure and clearly links them to the function so that one of ordinary skill in the art would recognize what structure perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure for performing the claimed function and clearly links or associates the structure to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-7 and 9-13 are rejected because they depend on claim 1 or 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over SCHARTON (US Patent 4645542), in view of JIANG (Chinese Publication CN210374772, as translated by Espacenet).
Regarding claim 1, SCHARTON teaches a cleaning system (see fig. 1; see also annotated fig. 1 provided below).

    PNG
    media_image1.png
    889
    795
    media_image1.png
    Greyscale

SCHARTON’s cleaning system comprises:
a cleaning chamber (heat exchanger 10, fig. 1), comprising: 
a first sub-chamber (chamber 50, fig. 1; see also annotated fig. 1) configured to retain a first cleaning medium (water, see col. 7 line 16-20, claims 3, 15, 27, 39; a cleaning chemical, see col. 7 line 67 to col. 8 line 11, claims 4, 16, 28, 40); 
a second sub-chamber (see annotated fig. 1) adjacent to the first sub-chamber (see annotated fig. 1); 
a first divider (see annotated fig. 1) positioned between the first sub-chamber and the second sub-chamber (see annotated fig. 1), the first divider having a first aperture formed therein (see annotated fig. 1); 
a third sub-chamber (chamber 52, fig. 1; see also annotated fig. 1) adjacent to the second sub-chamber and configured to receive the first cleaning medium (water or cleaning chemical, as explained above); and 
a second divider (see annotated fig. 1) positioned between the second sub-chamber and the third sub-chamber (see annotated fig. 1), the second divider having a second aperture formed therein (see annotated fig. 1), the first aperture and the second aperture being configured to form a fluid path through the second sub-chamber (see annotated fig. 1);
a vacuum system (pump 82, fig. 1, col. 7 line 16-20) coupled to the third sub-chamber (coupled to chamber 52, see fig. 1), the vacuum system being configured to generate a pressure in the third sub-chamber that is less than a pressure of the first sub-chamber to induce a pressurized flow of the first cleaning medium from the first sub-chamber to the third sub-chamber (pump 82, which is connected to chamber 52 (see fig. 1), sucks the flushing water (see col. 7 line 16-20)); and 
a filtering system (filter 84, fig. 1, col. 7 line 16-20) coupled to the cleaning chamber (coupled to chambers 50 and 52, see fig. 1) and configured to filter the first cleaning medium (see fig. 1, col. 7 line 20-29).
SCHARTON does not explicitly teach: “an agitator coupled to the first sub-chamber, the agitator including one or more propellers, tubes, or elements configured to initiate and maintain a rotational velocity of the first cleaning medium.”
JIANG teaches a cleaning system (see fig. 1) comprising a chamber (cooler 3), which comprises a first sub-chamber (cover 31), a second sub-chamber (unlabeled chamber between cover 31 and cover 34), a third sub-chamber (cover 34), a first divider (left end surface 32) between the first sub-chamber and the second sub-chamber (see fig. 1), and a second divider (right end face 33) between the second sub-chamber and the third sub-chamber (see fig. 1). 
JIANG also teaches an agitator (nozzles 41, fig. 2, para. 0021) coupled to the first sub-chamber (nozzles 41 in cover 31, see fig 1, para. 0021), wherein the agitator includes one or more tubes (nozzles 41). The tubes are structurally fully capable of initiating and maintaining a rotational velocity of the first cleaning medium (see para. 0024, water flowing from the nozzles form a vortex in the end cover (e.g., cover 31 and cover 34)). The vortex helps increase agitation between water and garbage/sediment so as to take away the garbage/sediment as much as possible (para. 0024).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify SCHARTON’s cleaning system to incorporate an agitator coupled to the first sub-chamber, the agitator including one or more tubes configured to initiate and maintain a rotational velocity of the first cleaning medium (see JIANG), with reasonable expectation of increasing cleaning efficiency, for several reasons. First, JIANG teaches that the agitator (nozzles 41) helps increase agitation between water and garbage/sediment so as to take away the garbage/sediment as much as possible. Given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate an agitator coupled to the first sub-chamber. Second, it’s well known in the art to have an agitator coupled to the first sub-chamber, the agitator including one or more tubes (see JIANG). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. An agitator (having tubes) coupled to the first sub-chamber, as incorporated, would serve the same function as before (e.g., agitating the cleaning medium), thus yielding predictable results.
Regarding claim 6, the combination of SCHARTON and JIANG teaches the cleaning system of claim 1. 
Although the combination does not explicitly teach “a first vessel coupled to the first sub-chamber, the first vessel having the first cleaning medium therein and being configured to transport the first cleaning medium into the first sub-chamber,” such first vessel is reasonably expected. That’s because SCHARTON already teaches a fluid is supplied into chamber 50 (see fig. 1, col. 4 line 31-33, col. 6 line 39-42) and fluid is conventionally contained in a vessel; thus, this suggests the fluid comes from a vessel coupled to the first sub-chamber. 
Alternatively, it still would’ve been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of SCHARTON and JIANG to incorporate a first vessel coupled to chamber 50, with reasonable expectation of supplying the first cleaning medium from the first vessel to the first sub-chamber. It’s well known in the art to couple a vessel to a chamber for supplying a fluid from the vessel to the chamber. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. A first vessel coupled to the first sub-chamber, as incorporated, would serve the same function as before (e.g., supplying fluid), thus yielding predictable results.
Regarding claim 7, the combination of SCHARTON and JIANG teaches the cleaning system of claim 1. 
Although the combination does not explicitly teach “second vessel coupled to the second sub-chamber, the second vessel having a second cleaning medium and being configured to transport the second cleaning medium into the second sub-chamber,” such second vessel is reasonably expected. That’s because SCHARTON already teaches a fluid is supplied into the second sub-chamber (see annotated fig. 1 above; see at col. 4 line 35-38, secondary fluid 30 enters through inlet 44), and fluid is conventionally contained in a vessel; thus, this suggests the fluid comes from a vessel coupled to the second sub-chamber. 
Alternatively, it still would’ve been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of SCHARTON and JIANG to incorporate a second vessel coupled to the second sub-chamber, with reasonable expectation of supplying a second cleaning medium to the second sub-chamber. It’s well known in the art to couple a vessel to a chamber for supplying a fluid from the vessel to the chamber. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. A second vessel coupled to the second sub-chamber, as incorporated, would serve the same function as before (e.g., supplying fluid), thus yielding predictable results.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over SCHARTON and JIANG (as applied to claim 1), in view of DOWELL (US PGPUB 20180142966).
Regarding claim 2, the combination of SCHARTON and JIANG teaches the cleaning system of claim 1.
The combination does not explicitly teach: “a first coupling mechanism removably coupled to the first divider via the first aperture”; and “a second coupling mechanism removably coupled to the second divider via the second aperture.”
DOWELL teaches a fluid system (heat exchanger 142, fig. 6, para. 0002-03, 0022, 0032) comprising a chamber (shell, para. 0003, 0022), which comprises three sub-chambers (see annotated fig. 6, para. 0032), a first divider (the top plate piece 102, see annotated fig. 6) having a first aperture (hole 116, fig. 1 & 4, para. 0025-26; see also annotated fig. 6), and a second divider (the bottom plate piece 102, see annotated fig. 6) having a second aperture (hole 116, fig. 1 & 4, para. 0025-26; see also annotated fig. 6).

    PNG
    media_image2.png
    424
    763
    media_image2.png
    Greyscale

DOWELL further teaches a first coupling mechanism (sleeve 104, fig. 1-7, para. 0025; sleeve 146, fig. 8, para. 0037; the sleeve attached to the top plate piece 102 can be considered the first coupling mechanism) removably coupled (see para. 0035-37) to the first divider via the first aperture (coupled to a hole 116 of the top plate piece 102, see fig. 1 & 4; see also annotated fig. 6); and a second coupling mechanism (sleeve 104 or sleeve 146, as explained above; the sleeve attached to the bottom plate piece 102 can be considered the second coupling mechanism) removably coupled (see para. 0035-37) to the second divider via the second aperture (coupled to a hole 116 of the bottom plate piece 102, see fig. 1 & 4; see also annotated fig. 6). DOWELL teaches that by making each coupling mechanism (sleeve) removable, the tube can be easily removed and replaced for repair or cleaning (para. 0035).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of SCHARTON and JIANG to incorporate a first coupling mechanism removably coupled to the first divider via the first aperture and a second coupling mechanism removably coupled to the second divider via the second aperture (see DOWELL), with reasonable expectation of attaching and detaching tubes from the dividers, for several reasons. First, making something separable is considered obvious. See MPEP § 2144.04.C. SCHARTON already teaches a tube 20 is attached to the first divider and the second divider (see annotated fig. 1 of SCHARTON above); making the tube 20 separable would be considered obvious. Second, DOWELL teaches that by using a removable coupling mechanism, the tube can be easily removed and replaced for repair or cleaning (para. 0035); given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate such removable coupling mechanisms. Third, it’s well known in the art that a system can comprise a first coupling mechanism removably coupled to the first divider via the first aperture and a second coupling mechanism removably coupled to the second divider via the second aperture (see DOWELL). See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The first coupling mechanism and the second coupling mechanism, as incorporated, would still perform the same function as before (e.g., allowing the tube to be removably attached to the divider), thus yielding predictable results.

    PNG
    media_image1.png
    889
    795
    media_image1.png
    Greyscale

Regarding claim 3, the combination of SCHARTON, JIANG, and DOWELL teaches the cleaning system of claim 2. The combination teaches a component (tube 20) positioned in the second sub-chamber (see annotated fig. 1 of SCHARTON above), the component (tube 20) having: 
a first end (see annotated fig. 1 of SCHARTON) being removably coupled (see DOWELL at para. 0025, 0036-37, tube and sleeve can be coupled by friction fitting) to the first coupling mechanism (sleeve 104 or sleeve 146), 
a second end (see annotated fig. 1 of SCHARTON) being removably coupled (see DOWELL at para. 0025, 0036-37) to the second coupling mechanism (sleeve 104 or sleeve 146), 
an outside surface (see annotated fig. 1 of SCHARTON, outside wall of tube 20), and 
an inside surface (inside wall 24 of tube 20, see annotated fig. 1 of SCHARTON), the inside surface defining an internal passage extending from the first end to the second end (see annotated fig. 1 of SCHARTON, inside wall 24 defines an internal passage of tube 20 extending from one end to another end).  
Regarding claim 4, the combination of SCHARTON, JIANG, and DOWELL teaches the cleaning system of claim 2. The combination teaches wherein each of the first coupling mechanism (sleeve 104 or sleeve 146) and the second coupling mechanism (sleeve 104 or sleeve 146) comprises a press-fit mechanism or an adhesive (see DOWELL at para. 0025, 0035-37).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of SCHARTON and JIANG (as applied to claim 1), in view of DIGHTON (US Patent 5037955).
Regarding claim 5, the combination of SCHARTON and JIANG teaches the cleaning system of claim 1.
The combination does not explicitly teach: “a temperature sensor coupled to the first sub-chamber.”
DIGHTON teaches a fluid system comprising a chamber (shell of heat exchanger H, fig. 1-1A) comprising a first sub-chamber (inlet head member 16, fig. 1), a second sub-chamber (section 10/11/12, fig. 1-1A), a third sub-chamber (outlet head member 44, fig. 1A), a first divider (tubesheet 14, fig. 1), and a second divider (tubesheet 38, fig. 1A). DIGHTON teaches a temperature sensor (instrument 56, fig. 1A) coupled to a sub-chamber (see fig. 1A, col. 3 line 34-37, col. 4 line 58-62).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of SCHARTON and JIANG to incorporate a temperature sensor coupled to a sub-chamber (see DIGHTON), with reasonable expectation of measuring temperature. First, because the combination of SCHARTON and JIANG already teaches cleaning medium having a temperature (see SCHARTON at col. 4 line 19-42) and because a temperature sensor is well known in the art, it would’ve been obvious to couple a temperature sensor to the various sub-chambers to monitor temperature. Second, coupling a temperature sensor to a sub-chamber is also well known in the art (see DIGHTON). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. A temperature sensor coupled to a sub-chamber, as incorporated, would still perform the same function as before (e.g., measuring temperature), thus yielding predictable results. In the resulting combination of SCHARTON, JIANG, and DIGHTON, the temperature sensor can be coupled to various sub-chambers, including the first sub-chamber.

Claims 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over SCHARTON, in view of JIANG (Chinese Publication CN210374772) and EGOLF (US PGPUB 20200386481).
Regarding claim 8, SCHARTON teaches a cleaning system (as explained above) comprising a cleaning chamber, a vacuum system, and a filtering system (as explained above).

    PNG
    media_image1.png
    889
    795
    media_image1.png
    Greyscale

As explained above, SCHARTON teaches the cleaning chamber comprises: 
a first sub-chamber configured to retain a first cleaning medium; 
a second sub-chamber adjacent to the first sub-chamber; 
a first divider positioned between the first sub-chamber and the second sub-chamber, the first divider having a first aperture formed therein; 
a third sub-chamber adjacent to the second sub-chamber and configured to receive the first cleaning medium; and 
a second divider positioned between the second sub-chamber and the third sub-chamber, the second divider having a second aperture formed therein, the first aperture and the second aperture being configured to form a fluid path through the second sub-chamber.
As explained above, SCHARTON teaches a vacuum system coupled to the third sub-chamber, the vacuum system being configured to generate a pressure in the third sub-chamber that is less than a pressure of the first sub-chamber to induce a pressurized flow of the first cleaning medium from the first sub-chamber to the third sub-chamber.
As explained above, SCHARTON teaches a filtering system coupled to the cleaning chamber, the filtering system being configured to filter the first cleaning medium. 
SCHARTON teaches the first divider having a first plurality of apertures formed therein (see annotated fig. 1 above), and the second divider having a second plurality of apertures formed therein (see annotated fig. 1 above). SCHARTON teaches each aperture of the first plurality of apertures and each aperture of the second plurality of apertures being configured to form a fluid path through the second sub-chamber (see annotated fig. 1 above, a tube 20 between each first aperture and each second aperture).
SCHARTON does not explicitly teach:
Each cleaning chamber comprises “an agitator coupled to the first sub-chamber, the agitator including one or more propellers, tubes, or elements being configured to initiate and maintain a rotational velocity of the first cleaning medium”;
“a plurality of cleaning chambers”;
The vacuum system is coupled to “each cleaning chamber of the plurality of cleaning chambers”;
The filtering system is coupled to “the plurality of cleaning chambers.”
As explained above, JIANG teaches a cleaning system (see fig. 1) comprising an agitator (nozzles 41, fig. 2, para. 0021) coupled to the first sub-chamber (nozzles 41 in cover 31, see fig 1, para. 0021); wherein the agitator includes one or more tubes (nozzles 41); the tubes are structurally fully capable of initiating and maintaining a rotational velocity of the first cleaning medium (see para. 0024). As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify SCHARTON’s cleaning system to incorporate an agitator coupled to the first sub-chamber, the agitator including one or more tubes being configured to initiate and maintain a rotational velocity of the first cleaning medium (see JIANG), with reasonable expectation of increasing cleaning efficiency.
Moreover, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of SCHARTON and JIANG to have a plurality of cleaning chambers, with reasonable expectation of cleaning tubes. Duplication of parts is considered obvious. See MPEP § 2144.04.VI.B. Because the combination of SCHARTON and JIANG already teaches the recited cleaning chamber, having a plurality of those cleaning chambers would be considered obvious.
EGOLF teaches a fluid system (heat exchanger 50, fig. 1-3, para. 0022-23) comprising a first divider (header 70, fig. 2-3, para. 0023) comprising a first aperture (opening 80, fig. 3, para. 0029), a second divider (header 72, fig. 2-3, para. 0023) comprising a second aperture (opening 90, fig. 3, para. 0029), a component (tube 74, fig. 2-3, para. 0023) coupled to the first divider and the second divider (see fig. 2-3). EGOLF teaches a plurality of the fluid system (see fig. 1, a plurality of heat exchanger 50). EGOLF teaches a vacuum system (pump 30, fig. 1, para. 0026) can be coupled to each of the plurality of fluid systems (see fig. 1, para. 0026, 0030).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of SCHARTON and JIANG to couple the vacuum system to each cleaning chamber of the plurality of cleaning chambers, with reasonable expectation of circulating fluid in the plurality of cleaning chambers. It’s well known in the art to couple a vacuum system to each of a plurality of fluid systems to circulate fluid in those systems (see EGOLF), and the combination of SCHARTON and JIANG already teaches a plurality of cleaning chambers (each cleaning chamber can be considered a fluid system) and using a vacuum to circulate fluid in a cleaning chamber (as explained above). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Here, the vacuum system connected to each of the plurality of cleaning chambers would still perform the same function as before (e.g., circulating fluid), thus yielding the predictable result of circulating fluid in the plurality of cleaning chambers. 
In the resulting combination of SCHARTON, JIANG, and EGOLF, the vacuum system would be coupled to the third sub-chamber of each cleaning chamber of the plurality of cleaning chambers, because SCHARTON already teaches the vacuum system is connected to the third sub-chamber of a single cleaning chamber (as explained above). Moreover, as explained above, SCHARTON already teaches the vacuum system being configured to generate a pressure in the third sub-chamber (of a cleaning chamber) that is less than a pressure of the first sub-chamber (of the same cleaning chamber) to induce a pressurized flow of the first cleaning medium from the first sub-chamber to the third sub-chamber (of the same cleaning chamber). Thus, the same teachings regarding the vacuum system would apply to “a cleaning chamber of the plurality of cleaning chambers.”
Also in the resulting combination of SCHARTON, JIANG, and EGOLF, the filtering system would be coupled to each cleaning chamber of the plurality of cleaning chambers. That’s because SCHARTON already teaches the filtering system is connected to the vacuum system on the same line (see fig. 1), and the filtering system is coupled to the first sub-chamber and the third sub-chamber of a single cleaning chamber (as explained above).
Regarding claim 11, the combination of SCHARTON, JIANG, and EGOLF teaches the cleaning system of claim 8. 
As explained above, although the combination does not explicitly teach “a first vessel coupled to the first sub-chamber, the first vessel having the first cleaning medium therein and being configured to transport the first cleaning medium into the first sub-chamber,” such first vessel is reasonably expected, or alternatively, it still would’ve been obvious to couple a first vessel to the first sub-chamber, with reasonable expectation of supplying a first cleaning medium to the first sub-chamber.
As explained above, duplication of parts is considered obvious, see MPEP § 2144.04.VI.B., and it would’ve been obvious to have a plurality of cleaning chambers. For the same reasons provided above, it would’ve been obvious to modify the combination of SCHARTON, JIANG, and EGOLF to have a plurality of first vessels and couple each first vessel to the first sub-chamber of each cleaning chamber, including the recited “the cleaning chamber of the plurality of cleaning chambers.”
Regarding claim 12, the combination of SCHARTON, JIANG, and EGOLF teaches the cleaning system of claim 8. 
As explained above, although the combination does not explicitly teach “a second vessel coupled to the second sub-chamber, the second vessel having the second cleaning medium therein and being configured to transport the second cleaning medium into the second sub-chamber,” such second vessel is reasonably expected, or alternatively, it still would’ve been obvious to couple a second vessel to the second sub-chamber, with reasonable expectation of supplying a second cleaning medium to the second sub-chamber.
As explained above, duplication of parts is considered obvious, see MPEP § 2144.04.VI.B., and it would’ve been obvious to have a plurality of cleaning chambers. For the same reasons provided above, it would’ve been obvious to modify the combination of SCHARTON, JIANG, and EGOLF to have a plurality of second vessels and couple each second vessel to the second sub-chamber of each cleaning chamber, including the recited “the cleaning chamber of the plurality of cleaning chambers.”

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of SCHARTON, JIANG, and EGOLF (as applied to claim 8), in view of DOWELL.
Regarding claim 9, the combination of SCHARTON, JIANG, and EGOLF teaches the cleaning system of claim 8. 
The combination does not explicitly teach: “a first coupling mechanism removably coupled to the first divider of the cleaning chamber of the plurality of cleaning chambers via a first aperture of the first plurality of apertures; and a second coupling mechanism removably coupled to the second divider of the cleaning chamber of the plurality of cleaning chambers via a second aperture of the second plurality of apertures.”
As explained above, DOWELL teaches a fluid system (heat exchanger 142) comprising a chamber (shell), which comprises three sub-chambers (see annotated fig. 6, para. 0032), a first divider (the top plate piece 102) having a first aperture (hole 116), and a second divider (the bottom plate piece 102) having a second aperture (hole 116). DOWELL further teaches a first coupling mechanism (sleeve 104 or sleeve 146; the sleeve attached to the top plate piece 102 can be considered the first coupling mechanism) removably coupled (see para. 0035-37) to the first divider via a first aperture of a first plurality of apertures (coupled to one of the plurality of holes 116 of the top plate piece 102, see fig. 1 & 4; see also annotated fig. 6); and a second coupling mechanism (sleeve 104 or sleeve 146; the sleeve attached to the bottom plate piece 102 can be considered the second coupling mechanism) removably coupled (see para. 0035-37) to the second divider via a second aperture of a second plurality of apertures (coupled to one of the plurality of holes 116 of the bottom plate piece 102, see fig. 1 & 4; see also annotated fig. 6). DOWELL teaches that by making each coupling mechanism (sleeve) removable, the tube can be easily removed and replaced for repair or cleaning (para. 0035).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of SCHARTON, JIANG, and EGOLF to incorporate a first coupling mechanism removably coupled to the first divider via a first aperture and a second coupling mechanism removably coupled to the second divider via a second aperture (see DOWELL), with reasonable expectation of attaching and detaching tubes from the dividers, for several reasons. First, making something separable is considered obvious. See MPEP § 2144.04.C. The combination of SCHARTON, JIANG, and EGOLF already teaches a tube 20 is attached to the first divider and the second divider (see annotated fig. 1 of SCHARTON above); making the tube 20 separable would be considered obvious. Second, DOWELL teaches that by using a removable coupling mechanism, the tube can be easily removed and replaced for repair or cleaning (para. 0035); given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate such removable coupling mechanisms. Third, it’s well known in the art that a system can comprise a first coupling mechanism removably coupled to the first divider via a first aperture and a second coupling mechanism removably coupled to the second divider via a second aperture (see DOWELL). See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The first coupling mechanism and the second coupling mechanism, as incorporated, would still perform the same function as before (e.g., allowing the tube to be removably attached to the divider), thus yielding predictable results.
In the resulting combination of SCHARTON, JIANG, EGOLF, and DOWELL, a coupling mechanism would be coupled to each aperture in each cleaning chamber for the plurality of cleaning chambers; this would include the recited “the cleaning chamber of the plurality of cleaning chambers.”
 Regarding claim 10, the combination of SCHARTON, JIANG, EGOLF, and DOWELL teaches the cleaning system of claim 9. The combination teaches a component (tube 20) positioned in the second sub-chamber (see annotated fig. 1 of SCHARTON above), the component (tube 20) having: 
a first end (see annotated fig. 1 of SCHARTON) being removably coupled (see DOWELL at para. 0025, 0036-37, tube and sleeve can be coupled by friction fitting) to the first coupling mechanism (sleeve 104 or sleeve 146), 
a second end (see annotated fig. 1 of SCHARTON) being removably coupled (see DOWELL at para. 0025, 0036-37) to the second coupling mechanism (sleeve 104 or sleeve 146), 
an outside surface (see annotated fig. 1 of SCHARTON, outside wall of tube 20), and 
an inside surface (inside wall 24 of tube 20, see annotated fig. 1 of SCHARTON), the inside surface defining an internal passage extending from the first end to the second end (see annotated fig. 1 of SCHARTON, inside wall 24 defines an internal passage of tube 20 extending from one end to another end).  
Because the combination teaches a plurality of cleaning chambers and the component is singular, the component would be positioned in one of the plurality of cleaning chambers.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of SCHARTON, JIANG, and EGOLF (as applied to claim 8), in view of DIGHTON (US Patent 5037955).
Regarding claim 13, the combination of SCHARTON, JIANG, and EGOLF teaches the cleaning system of claim 8. 
The combination does not explicitly teach: “a pressure sensor coupled to the first sub-chamber of the cleaning chamber of the plurality of cleaning chamber, the second sub-chamber of the cleaning chamber of the plurality of cleaning chamber, or the third sub-chamber of the cleaning chamber of the plurality of cleaning chamber.”
As explained above, DIGHTON teaches a fluid system comprising a chamber (shell of heat exchanger H, fig. 1-1A) comprising a first sub-chamber (inlet head member 16, fig. 1), a second sub-chamber (section 10/11/12, fig. 1-1A), a third sub-chamber (outlet head member 44, fig. 1A), a first divider (tubesheet 14, fig. 1), and a second divider (tubesheet 38, fig. 1A). DIGHTON teaches a pressure sensor (instrument 56, fig. 1A) coupled to a sub-chamber (see fig. 1A, col. 3 line 34-37, col. 4 line 58-62).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of SCHARTON, JIANG, and EGOLF to incorporate a pressure sensor coupled to a sub-chamber (see DIGHTON), with reasonable expectation of measuring pressure. First, because the combination of SCHARTON, JIANG, and EGOLF already teaches providing a pressurized flow of cleaning medium through the various sub-chambers (see SCHARTON at col. 4 line 35-38; see SCHARTON at fig. 1, using pump 82; see JIANG at para. 24, high-pressure water from nozzles 41) and because a pressure sensor is already well known in the art, it would’ve been obvious to couple a pressure sensor to the various sub-chambers to monitor pressure. Second, coupling a pressure sensor to a sub-chamber is also well known in the art (see DIGHTON). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. A pressure sensor coupled to a sub-chamber, as incorporated, would still perform the same function as before (e.g., measuring pressure), thus yielding predictable results.
In the resulting combination of SCHARTON, JIANG, EGOLF, and DIGHTON, the pressure sensor would be coupled to a given sub-chamber (first sub-chamber, second sub-chamber, and/or third sub-chamber) for each cleaning chamber of the plurality of cleaning chambers or for a particular cleaning chamber of the plurality of cleaning chambers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714